


Exhibit 10.20
Mirati Therapeutics, Inc.
Amended and Restated Non-Employee Director Compensation Policy
Adopted: September 9, 2014
Effective Date: September 9, 2014
Amended and Restated: December 9, 2015


Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Mirati Therapeutics, Inc. (“Mirati”) or any of its subsidiaries
(each such member, an “Eligible Director”) will receive the compensation
described in this Non-Employee Director Compensation Policy (the “Director
Compensation Policy”) for his or her Board service.


The Director Compensation Policy may be amended at any time in the sole
discretion of the Board or the Compensation Committee of the Board.


Annual Cash Compensation


Effective January 1, 2016, as previously approved by the Board, the annual cash
compensation amount set forth below is payable in equal quarterly installments,
payable in arrears on the last day of each fiscal quarter in which the service
occurred. If an Eligible Director joins the Board or a committee of the Board
(“Committee”) at a time other than effective as of the first day of a fiscal
quarter, each annual retainer set forth below will be pro-rated based on days
served in the applicable fiscal year, with the pro-rated amount paid for the
first fiscal quarter in which the Eligible Director provides the service, and
regular full quarterly payments thereafter. All annual cash retainer fees are
vested upon payment.


1.
Annual Board Service Retainer:

a.    Eligible Directors other than the Chairman: $40,000
b.    Chairman: $65,000


2.    Annual Committee Chair Service Retainer:1  
a.    Chairman of the Audit Committee: $15,000
b.    Chairman of the Compensation Committee: $10,000
c.    Chairman of the Nominating & Corporate Governance Committee: $7,500


3.    Annual Committee Member Service Retainer:
a.    Member of the Audit Committee: $7,500
b.    Member of the Compensation Committee: $5,000
c.    Member of the Nominating & Corporate Governance Committee: $3,750


_____________________________
1 Eligible Directors who serve as a Committee Chair will also receive the annual
retainer for service as a member on such Committee.








--------------------------------------------------------------------------------




Equity Compensation


The equity compensation set forth below will be granted under the Mirati
Therapeutics, Inc. 2013 Equity Incentive Plan (the “Plan”), and will be
documented on the applicable form of equity award agreement most recently
approved for use by the Board (or a duly authorized committee thereof) for
Eligible Directors. All stock options granted under the Director Compensation
Policy will be nonstatutory stock options, with an exercise price per share
equal to 100% of the Fair Market Value (as defined in the Plan) of the
underlying Common Stock on the date of grant, and a term of ten years from the
date of grant (subject to earlier termination in connection with a termination
of service as provided in the Plan).


1.    Initial Option Grant: On the date of the Eligible Director’s initial
election to the Board (or, if such date is not a market trading day, the first
market trading day thereafter), the Eligible Director automatically will be
granted, without further action by the Board or Compensation Committee of the
Board, a stock option to purchase 25,000 shares of Common Stock (subject to
Section 9(a) of the Plan relating to Capitalization Adjustments (as defined in
the Plan) after the adoption date of the Director Compensation Policy) (the
“Initial Option Grant”). The Initial Option Grant will vest in a series of
thirty-six (36) substantially equal monthly installments after the date of
grant, such that the Initial Option Grant will be fully vested on the third
anniversary of the date of grant, subject to the Eligible Director’s Continuous
Service (as defined in the Plan) on each applicable vesting date. In addition,
in the event of a Change in Control or a Corporate Transaction (each, as defined
in the Plan), any unvested portion of the Initial Option Grant will fully vest
and become exercisable as of immediately prior to the effective time of such
Change in Control or Corporate Transaction, subject to the Eligible Director’s
Continuous Service (as defined in the Plan) on the effective date of such
transaction.


2.    Annual Option Grant: On the date of each Mirati annual stockholder
meeting, each Eligible Director automatically, and without further action by the
Board or Compensation Committee of the Board, will be granted a stock option to
purchase 10,000 shares of Common Stock (subject to Section 9(a) of the Plan
relating to Capitalization Adjustments after the adoption date of the Director
Compensation Policy) (the “Annual Option Grant”). The Annual Option Grant will
vest in twelve (12) substantially equal monthly installments after the date of
grant, such that the Annual Option Grant will be fully vested on the first
anniversary of the date of grant, subject to the Eligible Director’s Continuous
Service (as defined in the Plan) on each applicable vesting date. In addition,
in the event of a Change in Control or a Corporate Transaction (each, as defined
in the Plan), any unvested portion of the Annual Option Grant will fully vest
and become exercisable as of immediately prior to the effective time of such
Change in Control or Corporate Transaction, subject to the Eligible Director’s
Continuous Service (as defined in the Plan) on the effective date of such
transaction.






--------------------------------------------------------------------------------




Expenses


The Company will reimburse Eligible Directors for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board and/or Committee meetings; provided, that Eligible
Directors timely submit to the Company appropriate documentation substantiating
such expenses in accordance with the Company’s travel and expense policy, as in
effect from time to time.


Philosophy
The Director Compensation Policy is designed to attract and retain experienced,
talented individuals to serve on the Board. The Board anticipates that the
Board, or a duly authorized committee thereof, will generally review Eligible
Director compensation on an annual basis following the IPO. The Director
Compensation Policy, as amended from time to time, may take into account the
time commitment expected of Eligible Directors, best practices and market rates
in director compensation, the economic position of Mirati, broader economic
conditions, historical compensation structure, the advice of the compensation
consultant that the Compensation Committee or the Board may retain from time to
time, and the potential dilutive effect of equity awards on our stockholders.
Under the Director Compensation Policy, Eligible Directors receive cash
compensation in the form of retainers to recognize their level of responsibility
as well as the necessary time commitment involved in serving in a leadership
role and/or on Committees. Eligible Directors also receive equity compensation
because we believe that stock ownership provides an incentive to act in ways
that maximize long-term stockholder value. Further, we believe that stock-based
awards are essential to attracting and retaining talented Board members. When
stock options are granted, these stock options will have an exercise price at
least equal to the Fair Market Value of Common Stock on the date of grant, so
that stock options provide a return only if the Fair Market Value appreciates
over the period in which the stock option vests and remains exercisable. We
believe that the vesting acceleration provided in the case of a Change in
Control or other Corporate Transaction is consistent with market practices and
is critical to attracting and retaining high quality directors.




